993 F.2d 1540
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Oscar Thomas LAUPERT, Defendant-Appellant.
No. 92-6434.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 20, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-87-279-A)
Oscar Thomas Laupert, Appellant Pro Se.
Richard Cullen, United States Attorney, Sarah Margaret Mortenson, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Oscar Thomas Laupert noted this appeal outside the sixty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.*  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 This Court earlier remanded this case to the district court for a factual finding as to when Appellant filed his notice of appeal.  The district court found Appellant's filing was untimely, and we do not find that conclusion to be clearly erroneous